Per Curiam.
We think the statute now referred to by the respondent (Laws 1880, chap. 269, § 6) only reheves the assessors from costs upon the hearing at special term on return to the certiorari. An appeal from the determination there made is a different matter, subsequently provided for, and directed to be heard and determined in like manner as *38an appeal from an order. Laws 1880, chap. 269, § fI. In such a case costs are to be given or withheld in the discretion of the court (Code, § 3239), and they were so awarded. The motion to amend the remittitur is therefore denied, with costs.
All concur.